DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed 11/30/2021 with respect to independent claims 1, 10, and 19 have been considered but they are mooted in view of the new ground(s) of rejection as necessitated by Applicants’ to the claims.
The Terminal Disclaimer filed 11/30/2021 is entered and it overcomes the double patenting rejection on the claims. 
Claims 1 – 5, 9 – 14, 18 – 23, and 27 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeng (WO 2013/166720 A1).
 	Regarding claim 1, Zeng discloses a method, comprising: determining, by a network device based on a frequency interval of synchronization channels, a frequency domain position of a target frequency resource, wherein the frequency interval of synchronization channels is 2m times 180 kHz, and wherein m is a preset nonnegative integer (see Fig. 2, Fig. 3, para. 0021, The available time frequency resources may be partitioned into Physical Resource Blocks (PRB) 40, shown in FIG. 3. Each resource block 40 may cover N subcarriers (e.g., 12 subcarriers) in one slot…see para. 0023, a Resource Element (RE) is a subcarrier on an OFDM symbol, 12 contiguous subcarriers and 7 contiguous OFDM symbols constitute a downlink Resource Block (RB) or Physical Resource Block (PRB) which is 180 kHz in the frequency domain…); and sending, by the network device based on the target frequency resource, a synchronization signal (see para. 0022, For FDD mode of operation, the primary and secondary synchronization signals may be sent in symbol periods 6 and 5, respectively, in each of subframes 0 and 5 of each radio frame with the normal cyclic prefix, as shown in FIG. 2).
 	Regarding claim 10, Zeng discloses an apparatus, comprising: at least one storage medium including executable instructions; and at least one processor; wherein the executable instructions, when executed by the at least one processor, cause the apparatus (see para. 0006 – 0007, a computer-readable medium having encoded thereon instructions that cause a wireless communication network element to perform…) to: determine, based on a frequency interval of synchronization channels, a frequency domain position of a target frequency resource, wherein the frequency interval of synchronization channels is 2m times 180 kHz, and wherein m is a preset nonnegative integer (see Fig. 2, Fig. 3, para. 0021, The available time frequency resources 
 	Regarding claim 19, Zeng discloses a non-transitory computer-readable storage medium storing instructions that, when executed by at least one processor, cause a network device (see para. 0006 – 0007, a computer-readable medium having encoded thereon instructions that cause a wireless communication network element to perform…) to carry out the following: determining, based on a frequency interval of synchronization channels, a frequency domain position of a target frequency resource, wherein the frequency interval of synchronization channels is 2m times 180 kHz, and wherein m is a preset nonnegative integer (see Fig. 2, Fig. 3, para. 0021, The available time frequency resources may be partitioned into Physical Resource Blocks (PRB) 40, shown in FIG. 3. Each resource block 40 may cover N subcarriers (e.g., 12 subcarriers) in one slot…see para. 0023, a Resource Element (RE) is a subcarrier on an OFDM symbol, 12 contiguous subcarriers and 7 contiguous OFDM symbols constitute a downlink Resource Block (RB) or Physical Resource Block (PRB) which is 180 kHz in the frequency domain…); and sending, based on the target frequency resource, a synchronization signal (see para. 0022, For FDD mode of operation, the primary and secondary synchronization signals may .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 18, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (WO 2013/166720 A1) in view of Sun et al. (Pub. No.: US 2015/0003442 A1).
	Zeng does not disclose the claimed features as recited in claims 9, 18, and 27.
Regarding claim 9, Sun discloses wherein the frequency domain position of the target frequency resource is a frequency domain position of a center frequency of the target frequency resource (see para. 0100, a corresponding frequency domain position is at the center of a frequency band), a frequency domain position of a starting frequency of the target frequency resource, or a frequency domain position of an ending frequency of the target frequency resource.
Regarding claim 18, Sun discloses wherein the frequency domain position of the target frequency resource is a frequency domain position of a center frequency of the target frequency 
Regarding claim 27, Sun discloses wherein the frequency domain position of the target frequency resource is a frequency domain position of a center frequency of the target frequency resource (see para. 0100, a corresponding frequency domain position is at the center of a frequency band), a frequency domain position of a starting frequency of the target frequency resource, or a frequency domain position of an ending frequency of the target frequency resource.
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Zeng, and have the features, as taught by Sun, in order to provide for an improved method of serving UE where system information of a cell may be dynamically or semi-statically adjusted according to user equipment distribution and service distribution, as discussed by Sun (abstract).
	

Allowable Subject Matter
Claims 2 – 5, 11 – 14, and 20 – 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Pertinent Prior Arts

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rico Alvarino et al. (US Pub. No. 2017/0208592), in the same field of endeavor as the present invention, disclose provide techniques for design of channel raster for narrowband operation (abstract).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.

 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473